Quinn, Chief Judge
(concurring):
I concur in the disposition of the case on the ground that the privilege against self-incrimination  is personal to the witness, and the accused cannot complain if the witness was improperly deprived of the right. Hudson v United States, 197 F2d 845 (CA5th Cir) (1952); see also United States v Higgins, 6 USCMA 308, 20 CMR 24.
I reserve judgment on the question of the unavailability of the privilege in connection with a possible  prosecution by a foreign sovereign. Perhaps the general rule is as indicated in the principal opinion (cf. Ballmann v Fagin, 200 US 186, 26 S Ct 212, 50 L ed 433); but it may not apply in certain situations. The Administrative Agreement under Article III of the Security Treaty with Japan provides that the “authorities of the United States and Japan shall cooperate in making available witnesses” for criminal proceedings in their respective tribunals. Article XVII 3 (e), 3 UST 3354. If this provision extends to the use of the process of one government to compel a witness, not otherwise amenable to the process of the other government, to appear and testify, I doubt that such a witness can be forced to incriminate himself.
Judge FERGUSON did not participate in the decision in this case.